Citation Nr: 1229060	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed bilateral otitis.

2.  Entitlement to service connection for claimed sinusitis.

3.  Entitlement to service connection for claimed rhinitis.

4.  Entitlement to service connection for claimed hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to September 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the RO in Seattle, Washington. The Veteran subsequently relocated and jurisdiction of his claims folder has been transferred to the RO in Hartford, Connecticut.

In July 2009, the Veteran testified at a hearing held before an Acting Veterans Law Judge at the RO.  A transcript of the hearing has not been associated with the record.

In October 2009 correspondence, the Veteran was notified that the Board was unable to produce a written transcript of a July 2009 hearing.  He was given the opportunity to request another hearing.  In a November 2009 response, the Veteran elected to present testimony before a Veterans Law Judge at a second hearing held at the RO. See 38 C.F.R. § 20.717 (2011).

In April 2010, the Veteran testified at another hearing held before a Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

The Acting Veterans Law Judge and the Veterans Law Judge have retired since the appeal was last before the Board in October 2010.  The law requires that the Veterans Law Judge who conducted a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

In a May 2012 letter, the Veteran was given the opportunity to request another Board hearing before another Veterans Law Judge. VA has not received a response from the Veteran.

In October 2010, the Board remanded the Veteran's claims to the RO for additional development of the record.  A Supplemental Statement of the Case was issued by the RO in April 2012 that continued the denial of the claims.  The appeal is once again before the Board.

A review of the Virtual VA paperless claims processing system reveals rating decisions that are pertinent to the issue on appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board previously remanded the Veteran's claim in October 2010 for evidentiary development, to include scheduling the Veteran for VA examinations and laboratory testing to determine the nature and likely etiology of the claimed disorders remaining on appeal.

A review of the claims files showed that the Veteran was scheduled for VA examinations for each of the claimed disorders.  However, he failed to report for VA examinations scheduled in February 2011 and in February 2012.  

In a July 2012 post-remand brief, the Veteran's representative noted that the claims file contained no correspondence showing that the Veteran had notified of the dates of the scheduled VA examinations.  

On remand, the RO must schedule the Veteran for new VA examinations for the claimed disorders.  The Board notes that the Veteran previously requested to be examined at the Newington VA Medical Center rather than the West Haven VA Medical Center.  See December 2011 deferred rating decision.

Moreover, copies of any outstanding treatment records should be obtained for review.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and to request that he identify all non-VA health care providers who have treated him for the claimed bilateral otitis, sinusitis, rhinitis and hepatitis C.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.  All records and/or responses received should be associated with the claims file. 

The RO should also obtain copies of any outstanding VA treatment records and associate them with the claims file.  

2.  After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral otitis, sinusitis, and rhinitis.

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand.   

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not that the Veteran currently has a current disability manifested by otitis, sinusitis or rhinitis that had its clinical onset during service or is due to asbestos exposure or another event or incident of his period of active duty.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed liver disorder, to include hepatitis C. 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether the Veteran currently has a diagnosis of hepatitis C based on laboratory testing.

If the Veteran is diagnosed with hepatitis C, the VA examiner should opine as to whether it is at least as likely as not that the current hepatitis C had its clinical onset during service or otherwise was due to a risk factor or another event or incident of his period of active service.  

The examiner must consider the Veteran's statements regarding the incurrence of the claimed disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The discussion of risk factors should include the Veteran's contentions that he contracted hepatitis C during service by way of an air gun used for inoculations, contaminated food from traveling in third world countries, exposure to blood while helping other injured naval personnel, sharing his toothbrush with his wife during the early years of his marriage, or sharing a razor with other naval personnel while stationed overseas.

The examiner should also discuss the significance, if any, of the Veteran's reported history of infectious hepatitis (hepatitis A) prior to service in 1971 and 1972. 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

